department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas tax_exempt_and_government_entities_division date date release number release date org address employer_identification_number person to contact id number contact numbers voice in reply refer to te_ge review staff certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 and that no part of your net_earnings inure to the benefit of private shareholders the internal_revenue_service has made numerous attempts to contact you requesting information to conduct an examination of your activities and operations for the year ended december 20xx however you have failed to file information returns and have not responded to repeated reasonable requests for documentation to substantiate your activities and fiscal operations as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury te_ge exempt_organizations examinations division second avenue m s seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear s we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination form_6018 form 4621-a letter rev catalog number 34809f form 886-a rev date explanations of items name of taxpayer org december 20xx tax identification_number year period ended ein legend org organization name city issue xx date state state address address city whether org qualifies for exemption under sec_501 of the internal_revenue_code irc facts org employer_identification_number ein a state non-profit corporation recognized as exempt under sec_501 was requested by mail to provide documents to verify the organization’s operation financial recordkeeping compliance and information reporting compliance the information_document_request idr dated august 20xx were issued to the following addresses address city state address city state address city state on december 20xx a postal tracer was issued to the address of address city state the postmaster responded to the correspondence on december 20xx the postmaster stated that the organization moved and left no forwarding address the agent attempted to contact the organization via telephone on several occasions to set a date to conduct an examination to verify exempt status and compliance with applicable sections of the irc to date no response has been received from the organization according to the state secretary of state website org was administratively dissolved on june 20xx org has not filed forms return of organization exempt from income_tax for the tax_year ending december 20xx org has not filed forms or other federal_income_tax returns for prior and subsequent years law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-a cea os me a ee reece catalog number 20810w - page__1 publish no irs gov form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org december 20xx ein sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulation regulation sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 regulation sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 taxpayer’s position no response has been received from the organization to any correspondence issued to date government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax org has not filed form_990 for the tax period ended december 20xx org has not provided records sufficient to determine whether the organization is operated for purposes as enumerated under sec_501 or to determine whether it is liable for any unrelated_business_income_tax form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service a danaary explanations of items schedule number or aachubit tax identification_number year period ended ein december 20xx name of taxpayer org org has failed to establish that it was and is operated for purposes exempt under sec_501 as such the exempt status of org under sec_501 is to be revoked effective january 20xx conclusion the exempt status of org is to be revoked effective january 20xx for failure to provide documents to establish that the organization is operated for exempt purposes under sec_501 of the internal_revenue_code the organization is liable to file forms for the tax period ended december 20xx and for all subsequent periods form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
